DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 9, the claim limitation “resin including an ionomer alone” is unclear whether the resin consists only of an ionomer, given that dependent claim 10 adds the limitation that the resin includes something other than an ionomer, specifically an inorganic filler. Note that as the only mention of “the resin” is given as “a resin filament”, “the resin” is considered to be equivalent to “the resin filament”.
	As claims 10-12 and 25-28 are directly/indirectly dependent on claim 9, they stand rejected for similar reasons.
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10-12 and 26-28 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 9 limits the composition of the resin filament to only that of an ionomer, however claim 10 broadens claim 9 with the limitation of the resin filament including an inorganic filler. As claims 11-12 and 26-28 are directly/indirectly dependent on claim 10, they stand rejected for similar reasons.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 9 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (JP2001234444) in view of Amamoto (US20140326376).
	Regarding claim 9, Miyazaki teaches a method of manufacturing a tire comprising a vulcanization step of vulcanizing a green tire provided with a belt having at least one belt layer ([0015]), characterized in that the belt layer includes a steel cord formed by twisting a steel filament together oC or lower ([0031, 0015]). While Miyazaki does disclose that the resin filament can comprise of polyethylene or polypropylene ([0014]), Miyazaki does not explicitly disclose that the resin includes an ionomer alone.
	Similar to Miyazaki, Amamoto teaches a cord structure used in a tire component comprising of a filament (“fiber” (B1)) surrounded by a resin (“covering layer” (B2)) that can also comprise of polyethylene or polypropylene ([0025]). Furthermore, Amamoto teaches that an ionomer can be used in lieu of polyethylene or polypropylene for the benefit of improving the rubber strength of the component via improved bonding ([0025]). Examiner notes that while the invention of Amamoto is focused on a cord structure to be used in a tire tread, a person of ordinary skill in the art would understand that the benefit of the use of an ionomer in a cord structure for improved rubber strength would be applicable to any tire component with a cord structure surrounded by rubber, including belt layers.
	It would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application to use the ionomer composition taught by Amamoto with Miyazaki. One would have been motivated to do so to strengthen the component.
	Regarding claim 25, modified Miyazaki teaches all limitations of claim 9 as set forth above. Additionally, Miyazaki teaches that the method could produce a tire meant for heavy loads ([0024]). Examiner also notes that the limitation of the tire being meant for heavy loads is considered to be intended use and does not add additional structure or limitation to the manufacture of the tire.

Claims 10-11 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (JP2001234444) and Amamoto (US20140326376) in further view of Araujo Da Silva (US20090165919).
Regarding claims 10, modified Miyazaki teaches all limitations of claim 9 as set forth above. However, modified Miyazaki does not teach that the resin filament includes 0.1 to 30 parts by mass of an inorganic filler with respect to 100 parts by mass of a resin component.
	Similar to Miyazaki, Araujo Da Silva teaches compositions used in tire belt layers. In particular, Araujo Da Silva teaches that it is well known to use reinforcing fillers such as carbon black in the compositions of tire belts for the benefit of reinforcing the composition ([0046]). Furthermore, Araujo Da Silva teaches that the carbon black is present in an amount between 20 and 200 phr, which includes part of the range of 0.1 to 30 phr ([0048]).
	It would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application to use the reinforcing filler and amount taught by Araujo Da Silva with modified Miyazaki. One would have been motivated to do so to reinforce the resin composition.
	Regarding claim 11, modified Miyazaki teaches all limitations of claim 10 as set forth above. Additionally, Araujo Da Silva teaches that the inorganic filler is carbon black ([0046]).
	Regarding claim 26, modified Miyazaki teaches all limitations of claim 10 as set forth above. Additionally, Miyazaki teaches that the method could produce a tire meant for heavy loads ([0024]). Examiner also notes that the limitation of the tire being meant for heavy loads is considered to be intended use and does not add additional structure or limitation to the manufacture of the tire.
	Regarding claim 27, modified Miyazaki teaches all limitations of claim 11 as set forth above. Additionally, Miyazaki teaches that the method could produce a tire meant for heavy loads ([0024]). Examiner also notes that the limitation of the tire being meant for heavy loads is considered to be intended use and does not add additional structure or limitation to the manufacture of the tire.

Claims 12 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (JP2001234444), Amamoto (US20140326376) and Araujo Da Silva (US20090165919) in further view of Rodgers (Rubber Chemicals Vol. 11).
	Regarding claim 12, modified Miyazaki teaches all limitations of claim 11 as set forth above. Additionally, Araujo Da Silva teaches that carbon black grade N660 could be used in the composition ([0047]), which is recognized as carbon black grade GPF as shown by Rodgers (p.627)
	Regarding claim 28, modified Miyazaki teaches all limitations of claim 12 as set forth above. Additionally, Miyazaki teaches that the method could produce a tire meant for heavy loads ([0024]). Examiner also notes that the limitation of the tire being meant for heavy loads is considered to be intended use and does not add additional structure or limitation to the manufacture of the tire.

Response to Arguments
Applicant’s arguments with respect to claim(s) 9-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant's arguments filed 21 April 2021 have been fully considered but they are not persuasive.
	In response to applicant's argument that the combination of references do not teach the benefit of improved resin filament slipperiness, superior spinnability, twisting properties, resin filament surface roughness and adhesion to steel filaments, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kuwamura (JPH09226865) teaches that components in a tire could be made with a tough elastic resin such as an ionomer resin ([0012]) and that ionomer resins reduce additive bleed ([0016, 0029]). Harada (US20150053323) teaches that ionomer resin is a good composition to use in a tire structure for its excellent durability ([0072]). Kitano (US20140099490) teaches that ionomer resins are suitable for use in tires for their excellent gas barrier property ([0045]). Oishi (JP5110121) teaches that ionomer resins give excellent permeation resistance (p.3, paragraph 3) and is suitable for use on its own (p.3, paragraph 6).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is (571)272-6704.  The examiner can normally be reached on M-Th 7:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749